

115 HR 2150 IH: Flags of Convenience Don’t Fly Here Act
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2150IN THE HOUSE OF REPRESENTATIVESApril 26, 2017Mr. DeFazio (for himself, Mr. LoBiondo, Mr. Larsen of Washington, and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo ensure that permits issued by the Secretary of Transportation to foreign air carriers under the
			 United States-European Union Air Transport Agreement of April 2007 do not
			 undermine labor rights or standards, and for other purposes.
	
 1.Short titleThis Act may be cited as the Flags of Convenience Don’t Fly Here Act. 2.Foreign air transportation under United States-European Union Air Transport AgreementThe Secretary of Transportation may not issue a permit under section 41302 of title 49, United States Code, or an exemption under section 40109 of such title, authorizing a person to provide foreign air transportation as a foreign air carrier under the United States-European Union Air Transport Agreement of April 2007 (as amended) in a proceeding in which the applicability of Article 17 bis of such Agreement has been raised by an interested person, unless the Secretary—
 (1)finds that issuing the permit or exemption would be consistent with the intent set forth in Article 17 bis of the Agreement, that opportunities created by the Agreement do not undermine labor standards or the labor-related rights and principles contained in the laws of the respective parties to the Agreement; and
 (2)imposes on the permit or exemption such conditions as may be necessary to ensure that the person complies with the intent of Article 17 bis.
 3.Public interest testSection 41302(2) of title 49, United States Code, is amended— (1)in subparagraph (A) by striking under an agreement with the United States Government; or and inserting ; and; and
 (2)in subparagraph (B) by striking the foreign air transportation and inserting after considering the totality of the circumstances, including the factors set forth in section 40101(a), the foreign air transportation.
			4.Public interest requirements
 (a)PolicySection 40101(a) of title 49, United States Code, is amended by adding at the end the following:  (17)preventing entry into United States markets by flag of convenience carriers..
 (b)International air transportationSection 40101(e)(9) of title 49, United States Code, is amended— (1)in subparagraph (D) by striking and at the end;
 (2)in subparagraph (E) by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (F)erosion of labor standards associated with flag of convenience carriers.. (c)Flag of convenience carrier definedSection 40102(a) of title 49, United States Code, is amended—
 (1)by redesignating paragraphs (21) through (47) as paragraphs (22) through (48), respectively; and (2)by inserting after paragraph (20) the following:
					
 (21)flag of convenience carrier means a foreign air carrier that is established in a country other than the home country of its majority owner or owners in order to avoid regulations of the home country..
				